 278DECISIONSOF NATIONALLABOR RELATIONS BOARDUnitedAircraftCorporation(Pratt&WhitneyDivision)and Lodge1746and Canel Lodge 700,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIOand Local 1746,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Cases 1-CA-6475and 1-CA-6602December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardhereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andordersthattheRespondent,UnitedAircraftCorporation (Pratt & Whitney Division), Hartford,Connecticut, its officers,agents,successors,andassigns, shalltake the action set forth in the TrialExaminer'sRecommended Order.IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have been foundbe, and hereby are, dismissed.'On August 8, 1969, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledproceeding,'findingthattheRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended the dismissal of suchallegations. Thereafter, the Respondent, the GeneralCounsel, and the Charging Parties filed exceptionsto the Trial Examiner's Decision and supportingbriefs, and the Charging Parties filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations= of theTrial Examiner.3'The General Counsel and the Charging Parties have filed motions toconsolidate the instant cases withUnitedAircraftCorporation, (Pratt &Whitney Division.)CasesI-CA-5681,which are presently before theBoard.The motions are denied In deciding the instant case we have takennotice of our findings and conclusions in Case 1-CA-5681,179 NLRB No.160.'The Respondent argues, in effect,that the Board's powers may not beinvoked or should not be exercised in this case because of the existence ofa provision in the collective-bargammg agreement authorizing arbitrationintheeventof employee grievances,includingdischargesIn thisconnection, the existence of a grievance-arbitrationprocedure in acollective agreement does not oust the Board of its power,nor relieve it ofits publicduty,to act to inhibit unfair labor practices cognizable under theAct. Section 10(a) of theAct explicitlyprovides that the power of theBoard with respect to unfair labor practices"shall not be affectedby anyothermeans of adjustment or prevention that has been or may beestablished by agreement,law, or otherwise."In cases of this type,the Board has been unwilling to defer to available arbitration, where theparties themselves have chosen not to resort to that forum;we find nojustificationforabandoning our statutory authority here.See, e.g.,Morrison-Knudsen Company,Inc.,173NLRBNo. 12;The Coachman'sInn, 147NLRB 278, 306.'Even if,asRespondent contends,ithad a good-faith belief that thethree individuals involved had violated the contractually agreed-uponno-solicitation rule, the Trial Examiner foundtheyhad not in fact done soIn these circumstances,Respondent's good-faith belief would be nodefense.N.L R.B.v.Burnup and Sims, Inc.,379 U S.21. See alsoMarionManufacturingCompany. 161 NLRB 55, fn. 1.'We agree with the Trial Examiner that the Respondent's confiscation ofAntonio Pegorer's union membership and dues deduction card,occurringas it did, during working time,was not unlawful. The instant case is to bedistinguished from the seizure foundviolative ofSection 8(a)(1) in UnitedAircraft Corporation (Pratt& Whitney Division,) 179 NLRB No. 160, forthere,unlike in the instant case,the seizure occurred during the employee'slunch break,and, hence,on nonworking time.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIvAR H.PETERSON,TrialExaminer:On March 10,1969, the Acting Regional Director for Region 1 issued aconsolidated amended complaint against United AircraftCorporation (Pratt & Whitney Division), herein called theRespondent, based upon charges filed by Lodge 1746 andLodge 700, in Case I-CA-6475, on October 1, 1968, and acharge in Case 1-CA-6602 filed on January 31, 1969, byLodge 1746. Briefly stated, the complaint alleged thatemployee Daniel Wing was suspended for 5 days at theMiddletown,Connecticutplant,employeeTheodoreArdenski was discharged on August 24, 1968, at the EastHartford, Connecticut, plant, and that employee ThomasWiseman was discharged on January 14, 1969, at theManchester, Connecticut, plant, for the reason that theyjoined or assisted Lodge 700 and Lodge 1746 or engagedin other concerted or protected activities, all in violationof Section 8(a)(3) and (1) of the Act. In addition, thecomplaint alleged that the Respondent independentlyviolatedSection 8(a)(1) of the Act by the conduct ofinternal security agents and a supervisor in, respectively,interrogating an employee about his union activity andconfiscating on or about August 26, 1968, an employeemembership and a dues deduction authorization card, andby"[D]iscriminatorily,coercivelyandexcessivelyenforcingandadministeringitsruleandcontractprohibitionbarringunion solicitation duringworkinghours" at each of the three plants.Pursuant to notice I conducted a hearing at Hartford,Connecticut, on March 24 through 26 and April 8 through10, 1969, at which all parties were represented by counseland participated. Comprehensive and able briefs have beenfiled by all counsel on June 16.Upon the entire record in thecase,'and from myobservation of the witnesses and their demeanor, I makethe following:'Pursuant to the unopposed request of Respondent'scounsel, the180 NLRB No. 49 UNITED AIRCRAFT CORP.279FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Pratt & Whitney Division, a subsidiary ofUnitedAircraftCorporation,operates plants at EastHartford,Middletown andManchester,Connecticut, theonly plants involved in this proceeding. The Respondent isengaged in the manufacture, sale, and distribution ofaircraftcomponentsandelectronicdevices.Intheoperationof its enterprises the Respondent annuallyreceivesgoodsandmaterialsvalued in excess of$1,000,000 at its plants located in the State of Connecticutwhich are shipped from points outside the State ofConnecticut,and ships substantial quantities of itsproducts in interstate commerce from its Connecticutplants to other States of the United States. Respondent, Ifind, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABOR ORGANIZATIONS INVOLVEDLodges 700and 1746,InternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO,are labororganizations within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesInmany respects, the instant proceeding is an updatedversion of a prior consolidated proceeding involving thesame parties,now pending before the Board.' Amongother things litigated in that proceeding was the allegeddiscriminatory discharge of several union stewards whohad been the subject of investigation and interrogation byplant internal security agents concerning their allegedviolationof theRespondents'no solicitation rule and of acontractual provision that "there shall be no solicitation ofemployees for union membership or dues conducted uponthe premises of the company during working hours by theunion, its representatives or by employees." Also involvedin that case was the alleged discriminatory application ofthe no solicitation rule against union-oriented activities.The same two questions are presented here but with adifferent cast of characters. It is here alleged that Wingwas suspended and Ardenski and Wiseman discharged -allbeing union stewards-for their alleged violation oftheforegoingno solicitation rule and following aninvestigation and interrogation by internal plant securitypersonnel; it is further contended by the General Counselthat internal security investigators unlawfully interrogatedan employee concerning his union activity and sympathiesand those of other employees, that foreman Frank Bogdancomplete printed current contract between the parties isherebysubstitutedfor Resp.Exh. 17.Counsel forthe Union,after the hearing,moved that two documents -the RegionalDirector's letter ofApril 22, 1969,dismissing the charges inCase 1-CB-1474,and two transcript pages from the negotiating session ofNovember13, 1968-be received in evidence as Charging Party's Exhs. 6and 7, respectively.Respondent's counsel acquiescesin the firstrequest butopposes the second.Having considered the matter,Iconclude that bothdocuments ought to be received in evidence,and they are received asChargingParty'sExhs.6 and 7,respectively.Under dateof July 17,counsel for the Union moved that I receive in evidence the GeneralCounsel's letter ofJuly 15,affirming the Regional Director's dismissal ofcharges inCase I-CB- 1474.The motion is granted.unlawfully confiscated from an employee, membership anddues deduction authorization cards which were the legalproperty of Lodge 700, and "discriminatorily, coercivelyand excessively enforced and administered its rule andcontractprohibitionbarringunion solicitation duringworking hours." The Respondent generally contends thatthe suspension and termination of the stewards was forjust cause on account of established violations of the nosolicitation rule and contract provision or, at the least, onthe basis of investigative reports conducted in the ordinarycourse which led responsible agents of the Respondent tobelieve in good faith that violations of plant rules hadbeen committed. In addition, the Respondent asserts thatthematters here involved should not be the subject of aBoard unfair labor practice proceeding but, instead,shouldbedisposedofunder the provisions of thecollective-bargainingagreementbetweenthepartiesproviding for grievance and arbitration procedures, for thereason,primarily, thatwhat is here involved is theinterpretation and application of a contract provision.B. The Changes in Conditions and Status ofEmploymentDanielWing began working for the Respondent inApril 1967 at the North Haven plant doing internalgrinding.He stayed at that plant for approximately 7months when he was transferred to Department 4240 attheMiddletown plant, where he has continued to workever since.When first employed he was at labor grade 8,below job rate. In August 1968, he was in labor grade 7 atthe premium rate, thus having progressed in the space ofslightly over a year almost two labor grades. At that timethere were three other internal grinders but Wing was theonly one at the premium rate. It is Wing's testimony,substantially corroborated by his foreman, Frank Bogdan,thatWing was assigned difficult work and was anexcellent worker.Wing testified without contradiction thathis foreman had remarked many times that he was thebestgrinderon the three shifts.Hisoutputwasconsistently above 100 percent, and in August 1968 hereceived a favorable employee report for having perfectattendance and not having been late or absent a singleday.InMay 1968' Wing became a union steward, a positionwhich involved liaison with employees particularly inregardtosolicitingmembership,explainingvariousproblems and generally promoting the Union, in contrastto shop stewards who handle grievances. As a unionsteward,Wing wore a badge and a distinctive shirt withthe Union emblem on the back. After becoming a unionstewardWing solicited 15 or 20 employees and signed upapproximately 4. It isWing's testimony, vigorouslyadhered to, that none of his solicitation activity took placeduring working hours.On August 23 Antonio Pegorer spoke to Wing aboutmembership in the Union as they were in the main aisle ofthedepartmentgoingtowardsthemen'sroomapproximately 5 minutes before the end of their lunchhour.' Pegorer said that he would like to join the UnionandWing, who said he had some cards with him, gavePegorer a membership card and a dues checkoff card.Wing explained to Pegorer that the cards had to be filled'UnitedAircraftCorporation(PrattA Whitney Division).CasesI-CA-5681etat,inwhichTrialExaminer Paul Weil issued his Decisionson August 12 and20, 1968.'Unless otherwise indicated all dates refer to the year 1968.'At about 9:30 a.m.Pegorerfirstspoke to Wing about wanting to join. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDout in ink with his name appearing as it was on thetimecard. Pegorer took the cards and said he would fillthem out at home.The following Monday as Wing was at his machine atabout 10:30 or I1 o'clock, Pegorer, whose work locationwas across the aisle about 20 or 30 feet away from Wing,came over and said to Wing that he had "your unioncards" and asked whether they were all rightWing, whowas engaged in running his machine processing a part atvery close tolerance, glanced over and saw that Pegorerhad not signed the bottom of the dues checkoff card; hethen answered Pegorer and said that the dues checkoffhad not been signed at the bottom. Wing then shut off hismachine and when he turned back toward Pegorer thelatter had a pen with which he was beginning to write onthe cardWing then, so he testified, told Pegorer "don'tsign now " Pegorer stopped what he was doing and at thatpoint Foreman Bogdan came over, asked for the cardsand took them. Wing, as a witness, explained that hestopped his machine because he "figured that I could nottalk to him [Pegorer] and knew I had to explain that Ishouldn't be talking to him, and he is a person that youcan not say one thing [to] without explaining to him, andIknew it would take time, so I wanted to make sure Ididn't hurt the part, and you cannot run the part and talkat the same time." From my observation of Pegorer onthe witness stand, and listening to his attempts to answerquestions, I am thoroughly in agreement withWing'sobservation that it takes time and considerable explainingtomake clear to Pegorer the simplest matter. Theforeman's desk is located between the work stations ofWing and Pegorer and there is nothing to obstruct hisview from the desk to Wing's machine.On August 29 Wing was ordered by his foreman to goto the security office in the personnel department where hewas questioned by two internal security investigators.When advised by his foreman to go there, Wing statedthat he did not want to go without a shop steward, towhich Foreman Bogdan answered, "I can't give you ashop steward because I don't know what they want "Wing "argued a bit" in a polite fashion and was thenordered to proceed to the security office, the foremanstating "You go up and find out what they want and thenyou can ask for a shop steward." Between the time thatBogdan took the cards away from Pegorer and the timehe ordered Wing to proceed to the security office, neitherBogdan nor any other supervisor discussed the cardsigningincident with him.When Wing arrived at the security office he was met bytwo investigators, one named Varden and the other a manwhose name he did not recall. Varden did most of theinterrogating,which began with his asking Wing, "Youknow why you are here, don't you, Mr. Wing?" WhenWing answered that he did not know why he was there,Varden "seemed surprised" and stated that he was there"because we understand you have been conducting Unionbusiness on Company time." Varden asked whether Winghad been so conducting himself. At that point, Winganswered, "well, I want to see a shop steward" if that wasthe situation. Varden stated that he did not need one, thatitwas "dust a friendly question," that they wanted to "getthings straighten[ed]out"and that it was "nothingserious."Varden was "firmly polite about" telling Wingthat he did not need a shop steward and then again asked,Although Wing had cards in his pocket he did not give any to Pegorer thenbut said he would see him later on."Have you been conducting Union business on Companytime?"Wing answered "No; but I would like to have ashop steward."Wing was then asked whether he hadsolicited Pegorer on Company time and answered in thenegative,whereupon Varden said, "Did you give himsome unioncards and checkoff cards on company time?"To this Wing answered in the affirmative and Varden thenasked,"Did you give him those cards at 12:15," aquestion whichWing considered an attempt to trap himThereuponWing insisted on having a shop steward andVarden said he could not give him a shop steward andasked whether he wanted to go to the personnel office.Wing answered that he did not but that he wanted to goback to his department and stay thereuntilhe was given ashop steward before he went anywhere else ThereuponVardensaid"Well, we can't keep you against your will,"and Wing left.Followinghisinterrogationbyinternalsecuritypersonnel, no one from management discussed the matterwithWing.' On September 3, about 3 or 4 minutes beforequittingtime,Foreman Bogdan motioned for Wing tocome over to his desk, which he did. Bogdan showedWing an employee report and asked him to read it; thereport stated that Wing was suspended but at the time hedid not realize whether it was for 3 or 5 days 6 BogdanaskedWingto sign itbut he declined saying he did notknow whatviolationhe had committed. He asked Bogdanwhat he was supposed to have done and Bogdan indicatedthat the report stated he had violated company rules.Actually Wing was suspended for 5 daysOn cross-examination,Winginsistedthat he did tellPegorer to go away and that he was not supposed to signthe dues deduction card at that particular time but thatPegorersaid"what do you mean? I got to find this out."Bogdan at that point was about 10 feet away and came toPegorer and took the cards saying "give me that."Questionedwhy he did not tell the investigator thatPegorer had come over to his machine uninvited and thathe had tried to send him away, Wing said that his onlyreason wasthat he did not want to get Pegorer intotrouble.With respect to the day he was notified of hissuspension,Wing testified that he attempted to explain toForeman Bogdan the actual circumstances of Pegorer'svisittohismachine, but Bogdan brushed him off bystatingthat he had had his chance to clarify matters in thecourse of the investigation by the internal security agentsbut that he had in effect refused to talk to them. Presentwith Bogdan was Foreman Elmore Johnson. When Wingrefusedtosigntheemployee report Bogdan askedJohnson to read it out loud. He did so in the presence of 7or 8 employees,itbeingshift change time, who listenedPegorer, calledasawitnessbyRespondent, had alimitedand quite hazy recollection of the entire series ofevents that led to his and Wing's suspension.At the outsethe was asked to identify a 2-page statement which he gaveto the plant security investigators on August 26 and whichispartof the Respondent's investigativefile on the Wingincident.He affirmed that the statement was true but thenhe was interrogatedby Counsel for the Respondent (at mysuggestion)about the specific events and what he told theinvestigators.The followingthen ensued:'On September 6, payday, Wing came to the plant to get his checkWhile there a Mr Deag in the personnel department told him he was toreturn to work the following Wednesday and that he waslucky he still hada job'Wing testified that he actuallylost 7days' pay, as there was overtimework on Saturday and Sunday UNITED AIRCRAFT CORP.281TRIAL EXAMINER: Well, I'd like to hear it, I'd like tohear the witness relate the events in which he wasinvolved.MR. WELLS: All right. I'll be happy to interrogatehim.Q. (By Mr. Wells) All right, Mr. Pegorer, do yourecall this event in which you and Mr. Wing wereinvolved?A.Well, no. In a way, yes. Seven or eight monthswent by anyway. I can't recall exactly what happened.Q. It happened dust two or three days before yougave the investigators this statement'?A. No, the same day if I don't make mistake.Q.Well, your statement is dated August 26th and inthat statement you stated it occurred on August 23rd, isthat correct'?A. I don't know. I don't remember no more. Maybeit's correct, but I don't know.He then testified that it was on a Monday at about 10 or10:30, that he brought two cards over to Wing's machineand showed them to him; that one card was not signedand that Wing "told me to sign . . . I started to sign thecard and I saw my foreman come over. He took the cardaway from me." According to Pegorer, Foreman Bogdansaid something that he did not understand and walkedaway and Wing said nothing. He further testified thatWing hadgiven him thecards on Thursday or Friday ofthepreviousweek. In his statement to the securityinvestigators Pegorer related that he went over to Wing'smachine "during the afternoon and on working time" aFriday, August 23, to get the cards. However, he testifiedthat he could not remember exactly how he came to getthe cards. Pegorer acknowledged that on Monday, August26, he went over to Wing's machine and showed him thetwo cards, one of which had two blank spaces and theother of which was unsigned at the bottom, and testifiedthatWing said he would take care of filling in the spacesand then asked Pegorer to sign the card that was notsigned.It is Pegorer's further testimony, on direct examination,that about 3 o'clock on August 26 Foreman Bogdanhanded him a pass to go to the security office. There hestayed for about an hour and a quarter and was asked agreatmany questions. He was not, however, asked torelate what the investigators talked to him about.On cross-examination, Pegorer testified that he went toWing at the latter's machine and asked him for the cardssaying that he would like to join the Union, and that thiswas about 9:30 in the morning. Wing, however, did notgive him the cards at that time, but said he would givehim the cards later on.However,Pegorer was unable toremember just when Wing actually gave him the cards.Nor could herememberwhat he had told the securityinvestigators as to the time Wing gave him the cards.In the statement given to the investigators, as originallywritten up,Pegorer stated "On Friday, August 23, 1968,during my lunch time which is from 11:15 a.m., to 11:45a.m., I got in touch with the union steward in mydepartment." The typed words beginning with "my lunchtime" and ending with"11:45 a.m."are then lined outand printed above them are the words"the afternoon andon working time I left my machine and went over to theunion steward'smachine."Pegorer testified that thechange was made by the investigator in the followingcircumstances:Q. . . . Now,why did the investigator change it?A. Because I told them I wasn't sure. First I say onething, then I say another thing. Really I wasn't sure,you know. I couldn't remember. I was nervous thatday, and I don't know, this thing was something new tome.In his pretrial statement to the Board agent, Pegoerstated that, when asked the first time by the investigatorswhen Wing had given him the cards, he said, "I said hegave them to me at lunch time." Later, according to histestimony, "When the information had been typed up andVarden read it to me, I said I wasn't sure when Wing hadgivenme the cards, that it might have been 2 p.m., oreven in the morning." Pegorer testified that Varden thencrossed out "lunch time" on the statement and "wrote inthatWing had given them to me in the afternoon."Ernest Smith, a leadman under the supervision ofBogdan, testified that on his way to Bogdan's desk he hada conversation with Wing during which Wing "got talkingtome" about the bloodmobile which was then goingaround, and said that if the Company could solicit he didnot understand why the Union could not, and added thatthe NLRB "passed a law to the effect that they can solicitmembers on Company time." When Smith got toBogdan's desk a few moments later he mentioned thisconversation to the foreman, who was unable to make anyclarifying comment. At about this point Smith noted thatWing and Pegorer were together and stated to Bogdanthat he thought they might be talking union business.Foreman Bogdan testified that he saw Pegorer atWing's machine, that he went over and asked Pegorerwhat the problem was and then noticed a card on thework bench and asked that Pegorer give it to him.According to Bogdan, immediately after he asked for thecard, which he believes Wing handed to him, Wing saidthat there was a new law or ruling to the effect that if theCompany can solicit for bonds or other projects "We [theUnion] can solicit, too." Bogdan testified that he said toWing that he knew nothing about the matter but wouldcheck into it. After being given the card Bogdan told hisgeneral foreman about the incident and also consultedwith the personnel advisor. Bogdan testified that he didnot question eitherWing or Pegorer but concluded fromwhat he had observed that Wing was the solicitor and themoving party in the incident. He further testified that itwas on this basis that he concluded, and the generalforeman concurred, to suspendWing for 5 days butPegorer for only 3. He acknowledged that he hadconsulted the personnel records before determining uponthemeasure of discipline, and was aware that Wing hadan unblemished record whereas in Pegorer's file there wasan employee report that he had been warned about beingawayfrom his machine unnecessarily.The security investigators were not called as witnesses.Theodore Ardenski started working for the Respondentin July 1966 and was terminated on August 24, 1968. Heworked at the East Hartford plant. He started as anin-process inspector in Department 968-1018 at LaborGrade 9 and 85 percent of grade. Within 6 to 9 months hewas at the job rate in that grade and continued in that jobclassification for approximately 9 or 10 months. He wasthen moved to Department 968-323 as a bench inspectorat labor grade 9. He remained on that job 4 or 5 monthswhen he was transferred to X-ray department 968-9795,and was moved to job grade 8. When he was terminatedhe was an operator taking photostatic copies of parts andhad moved to job grade in Department 978-1225. This lastassignment was a more advanced type of bench inspectionand entails some layout work. During his period of 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment he had gone to a number of schoolsconducted by the Company, about eight in number, forwhich he was paid at the rate of time and one half.Ardenski is a college graduate, having attended CatholicUniversity and also Georgetown University; at the time ofthe hearing he was going to Central Connecticut StateTeachers College, taking both graduate and undergraduatework. At Catholic University he studied in the seminaryintending at that time to be a priest. In about January1968 he became a union steward and in July was madesenior union steward,a position which entailed his havingsome control over union stewards to see that they didtheir proper jobs within their respective areas. Ardenskisolicited everyone in his department, consisting of 15 to 25employees; he signed up 8. It is Ardenski's testimony thathe did not engage in solicitation activities during workinghours.Ardenski was allegedly terminated because he solicitedtwo employees, Thomas Gonye and Wendol Winchell,during working hours. These two employees customarilyworked in X-ray Department 979/V, a department towhich Ardenski was occasionally transferred or loanedout. It is the Respondent's contention that its investigationestablished to its satisfaction that Ardenski engaged in hissolicitationactivitiesonworking time,whereas theGeneral Counsel asserts that the activity occurred duringnonworking or nonpaid time. Ardenski testified that hesolicited these two employees on February 9 while he wason loan to Department 979/V. He testified that hesolicited them during the lunch period which was from3:45 to 4:15. For differentreasonshe put the date ofexecution as May 9 oneach card. With respect to Gonye,the reason for so dating the card was, according toArdenski, that Gonye was somewhat uncertain whether hewanted to join the Union at that time and, accordingly,Ardenski postdated the card on the understanding that ifprior to May 9 Gonye should decide that he did not wishto join the Union he could so inform Ardenski and avoidthe embarrassment of going to the union hall to retrieveor cancel his card. As to Winchell, Ardenski testified thathe postdated his card because Winchell explained that hewas in financial difficulties and thereforeArdenskipostdated the card 3 months so that Winchell would havetime in which to straighten out his financial problems. ItisArdenski's uncontradicted testimony (neither Gonye norWinchell was called as a witness) that neither of them saidanything to him between February and May regarding thestatusof theirmembership and dues checkoff cards,although they frequently ate together.On July 23 Ardenski came to the plant atapproximately 11:30 a.m., 30 minutes before thebeginningof his shift. During that half hour he was outside the plantdistributing union leaflets.About a minute or two after hehad punched his card, but prior to the ringing of the bellannouncing that work was to begin,his foreman,BernardNieczeczwski, came over and stated, "You're wanted inplant security, plant investigation."Ardenski asked thereason for this and the foreman said he did not know.Ardenski proceeded to the internal security office wherehe was greeted by a Mr. Clifford and a Mr. Driscoll.Driscoll asked if he knew the reason why he had beencalled to the plant security office and Ardenski said thathe did not. Thereupon Driscoll said that he understoodthat Ardenski had signed up two people on company time.Ardenski said that that was news to him, for heunderstood from steward classes that soliciting before andafter shifts and during lunch periods was not a violation ofany company rule. The three then had ageneralconversation in which Driscoll said that one individual hadtold him that he had become a union member "in nameonly,"andDriscoll askedArdenski what this meant.Ardenski explained that, if a person was not intending tojoin immediately, perhaps due to financial difficulties orsomeother reason,Ardenski would advance the date onthe card and hold it, turning it in to the Union later if theindividual had not expressed a desire to withdraw and notbecomeamember.ItisArdenski'suncontradictedtestimony that the security agents repeatedly asked himwhat was meant by "member in name only." After theconversation had proceeded for some time, Ardenskinoticed a folder on the table with a marking that he saidappeared to be "GonyeversusArdenski," and he thenasked if Gonye was the person involved. Driscoll openedthe folder and showed it to Ardenski and it appeared thatGonye hadgone tothe personnel office and that that wasthe reason Ardenski was being investigated in order topermit him to present his side of the story, to explainwhere thesolicitationhad occurred and at what time andany other relevant information. Driscoll then took down astatement in longhand.After the statement had beentyped Ardenski readilysigned it,stating that he had notviolated any company policy or any company rules.AfterArdenski had signed the statement Driscollstepped out of the office for a few moments during whichClifford again asked Ardenski what he meant by "inname only." Ardenski explained the matter to Cliffordagain.Driscoll then returned, sat down and showedArdenski a union flyer which was the same as the oneArdenski had distributed July 23 prior to going to work.Driscoll asked Ardenski if he recognized it and the latteransweredin the affirmative; Driscoll then opened the flyerand requested that Ardenski read a paragraph which dealtgenerally withunion rightsand in substance stated thatsolicitationon company time was a violation of companyrules.Driscoll asked Ardenski if he understood that. Inreferringto the languagein the flyer, Driscoll said toArdenski, "I hope you don't do a stupid thing like thisagain andyou'd be lucky if you survive this." Theinterrogationlasted approximately three-quarters of anhour.About a week after thesession withthe securityagents,Ardenski's foremanapproached him during working hoursand asked Ardenski's views with respect to the Union,"what the Unionwas doing,how we were doing in ourmembership application drive" and further conversation ingeneral.Ardenski answeredhim, givinghim "a generaloutlookofwhatwas happening."Ardenski crediblytestifiedthat thisconversationlastedabout 30 to 45minutes.No foreman or other supervisor or anyone fromthe personnel departmenttalked to him regarding theaccusations levied againsthim by the securityagents.About 6:40 on August 24, at a time when it wascustomary to turn in any gauges that had been loaned outfromDepartment2522, the general foreman, Campria,sentword by the acting foreman that he wished to seeArdenski at his desk. After turning in the gauges Ardenskiwent tosee Campria, who informed him "that as of thatday it would be my last day effective immediately"; thathewas terminated.Ardenski asked fora reason andCampria replied that he was being terminated "due toviolationof company policy." Ardenski asked whether itwas for allegedly solicitingon company time, andCampria answered in the affirmative.On cross-examinationArdenski continued to adhere tohis prior testimony that on February 9, when he solicitedGonye and Winchell,hewas on loanto their home UNITED AIRCRAFT CORP.department,979/V.He said that he had frequently beenloaned to that department and that it might be forweekends or days or, on one occasion,for as much as 8weeks.When so loaned out, Ardenski would punch thetimeclock in the department to which he was loanedalthough on occasion he punched in and out in his homedepartment.Ardenski testified that he frequently hadlunch with Gonye and Winchell,who were good personalfriends,and that during the period between February andMay neither of them said anything to him about the unioncards.After thesessionwith the plant investigators,Ardenskidid not have occasion to talk with either GonyeorWinchell,explaining that his department was aconsiderable distance from theirs and the lunch periods ofthe twodepartments did not coincide.Ardenski gave a statementto the Union on July 24.This statement,rather lengthy,contains substantially thesame information as is recounted above.In it he statedthathe"solicitedtheir[Goyne'sandWinchell's]application between the hours of3:30 and 4 a.m. which isthe normal lunch periodfor the X-ray Dept. in Area Vand the location was at a small desk infront of two X-raymachines facing the aisle. These machines being adjacentto the dark room." In a statement given to a Board agent,Ardenski stated that he had been in Department 979/V"about eight consecutive weeks between December, 1967and February,1968 and had signed them up at the end ofthis time."He there stated that the signing occurred onFebruary9,and that date was "fresh in my mind as Ialways entered such dates in a diary I kept."Ardenskiexplained that by "eight consecutive weeks"he did notmean that he had worked eight full weeks in Department979/V,but that he meant he had worked in there off andon, during Saturdays and Sundays and on weekends. Hecould not besurewhether he at all times punched thetimeclock in the department to which he was loaned.Upon being recalled as a witness later on during thehearing,Ardenski testified that he, as a union steward,kept a diary concerning union activities.He furthertestifiedthatat the time he spoke to Board AgentWeintraub,he did not have his diary with him nor did hehave it with him when he gave the statement to theUnion.Following his first appearance on the witness standhewent home and got his diary which contains thefollowing entry:"Tuesday,February 6, 1968 attended ameeting,signed up Wendell Winchell and Thomas Gonye.Note: 975/V doesnot have representation in that area.No stewards.Inmy capacity as steward I signed up thesemen while being loaned to the department."Ardenski'sname and the title"steward"then appears. Later on in hisdiary appears this entry"On Thursday,9May 1969Duffy'scardWendellWinchell'sand Thomas Gonye'scard turned in."The Respondent introduced into evidence the timecardsof Ardenski,Gonye and Winchell for the weeks endingFeburary 1l and May 12.Ardenski's card for the weekending February Il shows that he punched out for lunchat either 3 or 3:01 p.m. and back in following lunch from3:17 p.m.to 3:28 p.m. each of the 6 days he workedduring that week.Gonye's timecard for that week showsthat he punched out for lunch at 3:45 on five days and at3:47 onMonday,and punched in following lunch at timesvarying from4 to 4:12 p.m. Winchell's timecard for thatweek shows that he punched out for lunch at 3:45 p.m.each of the 4 days he worked and punched in followinglunch at times varying from 4:10 to4:15 p.m. Thetimecards of Gonye and Winchell further show that theclock on which they punched had the identifying numeral283"93" immediately over the initials for the day of theweek; Ardenski's card for the week ending February 11does not contain such an identifying numeral.WilfredHall, one of the Respondent's personnel officials, testifiedthat the timeclock in Department 979/V has the smallnumber "93" whereas there is no such identification onthe timeclock used in Department 978-1225, Ardenski'shome department. Hall further testified that the distancebetween the two departments, in terms of time, is about 9minutes and in terms of distance about four-tenths of amile. From the timecard markings Hall testified that heconcludedArdenskiwas not working in Department979/V during the week ending February 11. Moreover, hetestified, the fact that Ardenski's lunch hour was from 3to 3:30 whereas the lunch hour of Gonye and Winchellwas from 3:45 to 4:15 indicated to him that neither onFebruary 6 or 9 could Ardenski have been having lunchwith the other two employees.Ardenski's timecard for the week ending May 12 showsthat he punched out for lunch at 3:45 and back in at 4.15.Gonye's timecard for the same week shows that hepunched out for lunch at times varying from 3:30 to 3:45and back in at times varying from 3:45 to 4 p.m.Similarly,Winchell's timecard for the same week showsthat he punched out for lunch at times varying from 3:30to 3:45 and back in at times varying from 3:45 to 4 p.m.The cards of all three employees for this week bear theidentifying numeral "93" above the initial for the day ofthe week. On Thursday, May 9 Ardenski punched out at3:45 and back in at 4 o'clock; Gonye on the same daypunched out at 3:31 and back in at 3:47, whereas Winchellpunched out at 3:31 and back in at 3:46.After the timecards were introduced into evidence,Ardenskiwas recalled for further examination.Hecontinuedtomaintainfirmly that it was his belief that hewas on loanto Department 979/V on February 6 and thatthe card signing occurred during the lunch period. Hefurther explained that the punch-in time following lunchdoes not necessarily indicate that he resumed working atthat time, since employees are allowed to punch in beforethe expiration of the 30-minute lunch period. His attentionwas called to the fact that he had earlier testified thatduring the week ending February 11 his lunch period wasfrom 3:45 to 4:15 whereas in fact his timecard showedthat during that week he was off for lunch between 3 and3:30.Upon being shown Winchell's timecard for the weekendingFebruary 11, which showed that he was inDepartment 979/V and that he was on lunch periodbetween 3:45 andArdenski nonetheless insisted thathe signedWinchell up on February 6 during the lunchhour. Similarly, Ardenskimaintainedthat he signed upGonye during the lunch period which for Gonye alsoindicated that it occurred between 3:45 and 4:15. Ardenskifurther testified that, so far as he knew, all employees inDepartment979/V took their lunch period at the sametime.Gloria Feltrin, a time keeper in Department 978-1225on the third shift during February, charged withmaintainingcertain records, was called as a witness by theUnion. She testified that the departmentmaintains dailyrecordsshowing loan out of employees to otherdepartments. According to her, customarily the loan out isfor a whole shift; however, if it is for less than a wholeshift the records will show within a range of6 minuteswhen the employee clocked out of his own department andwhen he returned. In addition to the loan-out records,Feltrin testified that the Respondentalsomaintains whatare called weeklytimesheets,which show the names of all 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in any given department and notationsindicating the department to which employees are loaned.At the end of the week this report of loaned employees ismade up and lists the clock number, name, originaldepartment, where they were loaned to, and for how manyhours and on what days. This report is then turned in tothetimekeepingofficeUpon close examination ofArdenski's card for the week ending May 12, Feltrintestified that on the 4 days he worked during that week hepunched in on the same clock, which she identified as theclock in his regular department, 978-1225, and that hepunched out and in for lunch on the clock in Department979/V, but punched out at the conclusion of the day in hishome department, 978-1225. In answer to the questionwhether if it were desired to ascertain the days duringwhich Ardenski had been loaned to Department 979/Vfrom the period beginning February 1 and ending May 31,all that would be necessary would be to look at the weeklyreport of loans of employees to that department, sheanswered, "Yes, if they're still in existence." She wasunable to say how long such weekly reports are kept. Sofar as appears, no effort was made to produce them.ForemanNieczeczwski testified that he had beenforeman on the third shift in Department 978-1225 for 3years.He confirmed that Ardenski had been loaned out toother departments, and that this occurred quite frequentlythroughoutArdenski's employment. He also confirmedFeltrin'stestimonyregardingtherecordskeptofemployees being loaned out.Both Gonye and Winchell gave statements to the plantsecurity agents. Gonye's statement, dated July 9, statesthat "during that time" he was approached by Ardenski"duringworking hours, to join the union." Ardenskipurportedly stated that he wanted "to use your name onlyas backing for the Union," and stated that if at a laterdateGonye wanted to join the Union that could bearranged. According to this statement Gonye specificallytold him that "I did not want to join the Union at thistime" and did not want any money deducted from hissalary check. Ardenski agreed to this and said that Gonyecouldsign acard during the lunch period that day. A fewminutesafter lunch, Ardenski handed him a card and hesigned it, remarking, however, that he "was not joiningtheUnion at this time." The statement continues thatwhen Gonye received his pay check on June 28 he foundthat$5 had been deducted for union dues and heimmediately informed his foreman of this; the foremanreferred him to the Personnel Department. According toGonye'sstatement,Winchellwas present during hisdiscussionwithArdenski concerning the Union, and thediscussion and signingoccurred in the work area ofDepartment 979/V.Winchell's statement to the plant security investigators,also dated July 9, reports that during the middle of May,duringworking hours, and while in the company ofGonye, he was approached by Ardenski to join the Union.Ardenski explained "that we would join the Union `inname only,' " and that if they wouldsign theunion cardshe would hold them until such time as they told him toproceedwith processing them.Winchell allegedly toldArdenski that this would be all right but he "definitely didnot want to join the Union at that time & did not wantdues deducted from my pay." Later during the shift,during lunch, Ardenski gave Winchell a union card and hesigned it,again statingthat he was not readyto join atthat time. Ardenski, so the statementcontinues,said hewould hold the card until Winchell "gave him the word tosubmit to the Union." On June 28 Winchell found thatunion dues were being deducted from his pay and hereported this to his foreman.Ardenski was interviewed July 24. His statement recitesthat some time during February, while he was temporarilyworking in Department 979/V, he approached Gonye andWinchell during the lunch period and asked them if theywould be interested in joining the Union. According tothis statement, Gonye stated he was not sure if he wantedto join at that time whereupon Ardenski told him "Iwould dated the Union application for membership 3months from then so that he could have time to decide ifhe wanted to join." On this basis Gonye signed the card.Ardenski had the further understanding with Gonye to theeffect that if Gonye did not contact him "before May 9,1968, to say that he didn't want to join, he wouldautomatically be processed into the Union from thatdate." Gonye agreed to this arrangement, all of which wasconducted during the lunch period in Department 979/V.The statement continues that Winchell expressed a desireto join the Union but said that he was somewhat short offunds at the time, and Ardenski agreed to extend the timefor him the same way that he had for Gonye. Winchellagreed to this and signed the card. All this union businesswas conducted during the lunch period in Department979/V. Both of them also signed dues checkoff cardswhichwere also datedMay 9. The summary sheetattachedtotheinvestigativefile,inadditiontosummarizing Ardenski's statement, states that a check oftheforeman's records "indicates thatArdenskiwasassigned to Department 979/V From February 15 toFebruary 24 and from May 7 to May 11."Thomas Wiseman began working for the Respondent attheManchester plant in Department 5958 on October 14,1964; he was terminated on January 14, 1969. He beganwork as a wax injector operator; in July 1968 he becamethe leadman in that department, with nine employees inhis crew. His foreman was Eddie Kakowski. In April,1968Wiseman was made a union steward and as suchsolicitedabout 14 employees and signed up four. Hetestified that he did not solicit during working hours nordid he distribute union leaflets or pass our merit ratingcards during such periods.Early in December 1968 Wiseman was questioned bytheplant internal security investigators at the EastHartford plant, having been sent there by his foreman.Robert Crawford, one of the investigators, stated at theoutsetthatWisemanhadbeensolicitingunionmembership on company time as well as passing outunionflyers,merit rating cards and union authorizationand dues deduction cards on company time. Anothercomplaint was that he was assigning "dirty work" tononunionmembers, and thirdly, that he used foullanguage inassigning employees work.Wiseman deniedthat he had done any of these things of which he wasaccused.During the investigation he was not advised ofthe names of his accusers, but admitted that he did notask who had complained. A statement of three paragraphswas written for him and he signed it. Upon returning tohis department he had a conversation with his foremanduring lunch hour and asked him whether he knewanything about his allegedly having used foul language orassigningdirty work to employees. The foreman answeredthat he knew nothing about it and that Wiseman shouldnot worry as he did not think anything would come out ofthe investigation.A few minutes before the end of the shift at midnighton January 14, Foreman Kakowski called Wiseman overto the office and in the presence of another foreman stated UNITED AIRCRAFT CORP.thathewould have to let Wiseman go. Kakowskisuggested thatWiseman resign rather than be dischargedbutWiseman refused to accept this suggestion. Betweenthe timeWiseman was questioned by plant security andthe time he was terminated he was not questioned ortalked to by anyone in supervision or from the PersonnelDepartment regarding the investigation.On cross-examination Wiseman testified that before hewas questioned by the internal security agents he had aconversation with a fellow worker, Ruben Mitchell, whotold him that about 3 weeks earlier he (Mitchell) had beencalled in and questioned about Wiseman's union activities,andMitchell added that he should "watch out" for JoeBerube and some of the ladies in the department.WisemanhadseveralconversationswithMitchellregarding the investigation, both before and after, and heaskedMitchellwhat he had told the investigators;Mitchellsaidthathedidnot tell them anything(presumablyderogatory).Another employee,GeorgeDaisy, toldWiseman that he hadbeen interrogated andasked whether he had ever seen Wiseman solicit for unionmembershiponcompany time.DaisyreportedtoWiseman that he told the investigators he had not.As a leadman, Wiseman had had some "problems"withLeslieAlbert,an employee in his crew. Theseparticularly concerned objections Albert had to acceptingwork assignments.Wiseman admitted that he askedAlbert several times during lunch time to join the Union,but Albert had responded that he did not want to join orat least was undecided. Eventually Albert was transferredoff his crew to the day shift. Wiseman also had problemswith employee Berube, who made mistakes in performinghis duties.At one point Wiseman, as a union steward,gave Berube a merit rating card which among other thingsshowed Berube's pay rate; this caused Berube to becomeangry.Merit rating cards were made available toWiseman as a union steward by the Union and, so hetestified, itwas the duty of the stewards to give thesecards to fellow employees. Berube was not a member oftheUnion. Daisy Bisi, an employee on Wiseman's crew,also complained about her work assignments. Wisemantestified that he told the Board agent of these complaintsbecause he suspected that Albert, Berube or Bisi may havecomplained about his solicitation for membership in theUnion. According to Wiseman, four of the members ofhis crew were members of the Union, while five were not.The four had joined the Union before he became aleadman.Wiseman testified that he informed the foremanof his difficultieswithAlbert.During the month ofNovember Albert made a threat that he would causeWiseman to be fired if Wiseman continued to bother himabout the Union.Ruben Mitchell, who had worked for the Respondentabout 6 years and had been a fellow employee ofWiseman's, testified that on several occasions Wiseman,during working hours, solicited him to join the Union. Hetestified that sometimes the solicitation would occur asthey were at the water fountain or when they happened tomeet.He also testified that he heard Wiseman solicitother employees during working hours to join the Union,and particularly recalls in this regard Albert who workedunder Wiseman. Mitchell added that Wiseman's continuedsolicitation annoyed him but he made no complaint aboutit.EventuallyMitchell joined the Union, having signed acard he obtained from his wife who works at the EastHartford plant.Lee Simpson, who began working at the Manchesterplant inAugust in Department 5958 as a machine285operator under Wiseman, testified that he did not at anytime hear Wiseman ask Albert, who also operated a waxmachine approximately 2 or 3 feet away from him, to jointhe Union on company time. Simpson joined theunion inOctober or November having been asked by Wisemanwhile they were at lunch. About 2 months before testifyinghe went over to the union hall, at the request of Wiseman,and related his having seen Wiseman and Albert involvedinanargument,and that he overheard Albert tellWiseman that he (Albert) could get Wiseman fired.Another employee who worked under Wiseman as amachine operator,William Ross, testified that he neverheardWiseman solicitAlbert to join the Union oncompanytime.Ross, a member of the Union who wassolicited byWiseman after they had punched out at thetimeclockbeforegoing to eat lunch, admitted oncross-examination that during working timeWisemanmentionedthe Union but never asked him to join at thattime. All Wiseman said was that there was a union in theplant but that he could not talk on company time andstated that he would see Ross at lunch if Ross cared tojoin.Ross also testified that from his observationWiseman and Albert did not get along very well, thedisagreementseemingto be that Albert thought Wisemanwas notgivinghim the right workbut assigninghim dirtywork. At one point Ross heard Wiseman tell Albert thatifAlbert weren't so "damn stupid" Wiseman would nothave to write so many things down for him. Ross furthertestified that he heardWiseman speak to Albert aboutjoiningthe Union during lunch.Carl Thomas, who began his employment in December1966 and had worked continuously in Department 5958,alsoworked in Wiseman's crew. He testified he neverheardWiseman solicit any employee to join the Union oncompanytime.Thomas further testified that on oneoccasionheheardAlbertthreatenWisemanwithdischarge. This occurred while contract negotiations weregoingon and there was considerable talk about the Unionand relatedmatters.Thomas related that as the employeeswereassembledAlbertmade some mention about thefloodlightsthat were being put up outside the building, aswell as a fence. Albert told Thomas that the flood lightswere being put up and cameras would be mounted as atEast Hartford, and stated that the fence was designed toprotect people coming to work, apparently in the event ofa strike.At about this point Wiseman joined them andAlbert,upon seeingWiseman"just turned angry" andsaid that if Wiseman said anything to him "I'll get bothof you fired." Thomas testified that Albert includedhimself in the threat because of Thomas, in a teasing way,had shortly before that said that if people came into workhe knew where everybody lived and would visit their houseand "beat you up." Toward the last of the conversationWiseman likenednonunionpeople to welfare recipients, aremark which made Albert angry and, as he was walkingaway, said "if you guys don't stop botheringme ... I'mgonnahave both of you fired."At one time, according to Thomas, Wiseman asked himabout Albert as he had given the latter some work to doand had gotten into an argumentwith him. Thomas, whoknew Albert better than Wiseman, told Wiseman thatAlbert wasa nervousman and that he would speak tohim, which he did. When he spoke to Albert the lattercomplained that he "was tired" of Wisemantelling himvarious thingsand that he wanted Wiseman "to get off hisback."Albert did not tell Thomas that Wiseman wasbotheringhim about the Union. Thomas also related thathe had quite a few problemswith Berube,who worked 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith him.Berube was out frequently on account of illnessand the foreman told Thomas that Berube could not liftanything over 30 pounds in weight and therefore could nothelp Thomas dip the molds.The foreman told Thomasthat if there was something light for Berube to do thelatter would do it.However,Thomas testified that Berubewould not do the light work requested by Thomas andthereforeThomas went to Wiseman and asked that hespeak to Berube.Nothing happened and, according toThomas,Wiseman had to go to the foreman and informhim that he should tell Berube to assist Thomas.After theforeman had spoken to Berube the latter came to Thomasand stated"You know,Tommy's getting too big for hisbritches."Foreman Kokoszka was called as a witness by theRespondent but was not questioned about any ofWiseman's activities.The investigative report concerning Wiseman states thatonNovember 13 a personnel advisor requested aninvestigationregardingunion solicitationAlbertwasinterviewedby the plantsecurityinvestigatorsonNovember 14. His statement recites that on approximatelyNovember 1 while he was working at his machine he wasapproached byWiseman who asked him to join theUnion.This occurred on company time.Wiseman toldhim that the Union needed as many members as it couldget and that they wouldbe at adisadvantage when theystarted negotiating for the new contract if people did notjoin.Albert toldhim that he was not interested. Theconversation,accordingtoAlbert,lasted about 3 minutes.The next week,on November4 or 5,Wiseman againsolicited himand Albert "told him that I didn'twant anypartof it,to just leave me alone."The statementcontinues that during the next few days Wiseman began to"be critical of my work" using swear words,which causedAlbert to feelthatWiseman was harassing him so that hewould join the Union. On two other occasions in the laterpart of the week endingNovember 10and on November12Wiseman again solicited him on company propertyduring working hours.On November8 Albert complainedto the foreman regarding Wiseman's solicitations and theforeman transferred him to another area under anotherleadman's supervision.In a supplemental statement dated November 20 givento internal security agent Clifford,Albertstated that thatmorning as he was working overtime with employeeWilliamMiller and"a fellow named Ed," Miller cameoverand pinned a large round badge with a bluebackground on him and as he did so said"sign up."Albert tookthe badge off and tried to give it back toMiller who refused to take it, and told Miller that he didnot wish to sign up and was not interested in joining theU n ion.Under dateofNovember14 Joseph Berube gave astatement to the plant investigators saying that the firsttime he was solicited by Wiseman to join the Union wasduring working hours sometime during June as Wisemanwas working beside him. SinceWiseman became aleadman in the department,according to Berube, hecontinued to ask Berube to join the Union,and each timeBerube refused.According to Berube each solicitationoccurred on company property during working hours.Berube further related that one day Wiseman gave him acard showing his name,department,and clock number, aswell as his pay rate and other information he (Berube) didnotwant other employees to know. Apparently thisoccurred during lunch period as Berube's statement relatesthatWiseman distributed similar cards to otheremployees.Berube further stated in his statement thatwhen Wiseman gave him the merit rating card he(Berube)"became a little angry when I found out he knew what Iwas earning."His statement concluded with the commentthat since the merit rating card incident,which apparentlyoccurred during the summer,"Wiseman has not botheredme." Since that time Berube has heard Wiseman askAlbert tojoin the Union on company time on severaloccasions.Each time Albert would respond by tellingWiseman to leave him alone and stop bothering him.Berube further stated that he had heard Wiseman severaltimes ask Mitchell to join the Union,but that Mitchellsaid he would join when he got ready.In an addendum tohis statement,dated November 18, Berube stated that tothe best of his recollection it was sometime in the springor summer of 1968 that Wiseman gave him unionapplication cards and asked him to join the Union, "Butwhere or when,that is, in a work area or parking lot attheManchester plant,Icannot remember."As towhetheritwas during working hours or during lunch period,Berube stated"Icannot say either."In his statement dated November 18 Mitchell reportedthat for"the past six months at least three times a weekwhile working at my machine"or at other locations in thework areas he had been approached by Wiseman to jointheUnion.The solicitations lasted about 5 minutes andMitchell estimated that Wiseman"wasted about six hoursof my working time."The last time Wiseman asked himto join was November 12 during working hours. Mitchellalso reported that he had heard Wiseman soliciting Albertto join and that Albert refused.Additionally,Mitchell'sstatement reports that"on approximately 40 occasions"Albert complained that Wiseman had bothered him aboutjoining the Union, all during working hours. During thelast part of August, Mitchell heard Wiseman ask DaisyBisi to join the Union,but she told him that she was notinterested.In an addendum dated December 2 Mitchelladded that during the middle part of November he was inthe locker room washing up with coworkers Berube andLes Knox. Knox asked Mitchell when he was "gonnacome in with us, join up?", which Mitchell resisted.Ina statement dated November 25 Daisy Bisi, anemployee in Department 5958, stated that during the past2 years "I have not been solicited to join the Union oncompany property during working hours, nor have I heardor seen anyone else being solicited."In a statement dated December 22 George Daisy, whoworked in Wiseman's department, stated that at no timesincehe had been working there"has any employeesolicitedme for union membership during working hourson company property"includingWiseman.The only thingWiseman ever gave Daisy was a 1969 calendar advertisingtheUnion.Daisy further stated that at no time had heheard or seen Wiseman solicit any employee duringworking hours and that the only time he had heardanyone discuss the Union was during lunch periods. Hehad heard no one complain about Wiseman"bugging"anyone tojoin during working hours either before or aftertheannouncement of the new contract between theCompany and the Union.The statement taken from Wiseman,dated December26, stated that since going to work in Department 5958approximately 4 years earlier, he has"never solicitedanyone to join the Union during working hours oncompany property."He further denied that he had swornatorotherwiseharassedany individuals under hissupervision.He affirmed that when soliciting people tojoin the Union,or when handing out rate cards, union UNITED AIRCRAFT CORP.application cards or union flyers, he had always done thatoutsideworking hours. He did not know of any otheremployee who had solicited others to join the Union oncompany property during working hours.The investigative report further continued that J. B.Regan, of the Personnel Department, requested internalsecurity to reinterviewBerube,Mitchell and Albert "todetermine the exact number of times and the actual dateson which they were solicited for Union membership byWiseman during working hours on company property."As indicated above,Mitchell reported that he did notknow the exact number of times or the actual datesWiseman solicited him except the last occasion, which wasonNovember 12; however, he stated that on all theseoccasionsWiseman solicited him on company propertyduring working hours. Albert's statement is that Wisemansolicited him at least 30 times and that he complained toMitchell at least 20 times about such solicitation. Thesesolicitations were on company time and property. Berube'ssupplemental statement dated January 9, states thatWiseman solicited him on company time and property buthe could not recall the number of times or the exact dates.Neither of the security investigators who conducted theinquiry intoWiseman's alleged activities regarding unionsolicitationwas called as a witness.Neither was Berube,Albert, or Daisy. As noted above, Foreman Kokoszka wasnot questioned about any complaints that may have beenmade to him by any of the employees in his departmentregarding Wiseman's solicitations.Wing, Ardenski and Wiseman all testified that therewere various forms of solicitation during working hourswhile they were employed. These involved such matters asdeath in the family, a lengthy illness, a wedding and giftsfordeparting employees and the foreman, as well ascompany sponsored solicitations for the United Fund,bloodbanks and savings bonds. Employees have noestablished break period other than their 30-minute lunchbreak.However, employees are not restricted from goingtothewater fountain, the candymachine,or thewashroom, and before lunch and the end of the shift it iscustomary for them to cease working about 5 to 10 or 15minutes before the actual end of the working time. Thus,Wing testified that in connection with all such solicitationshewas approached at his machine in each instance.Assistant Personnel Manager Hall testified that 10 percentof the workday is allowed for personal and shop practices,namely, activities that are not work-related or production.However, he stated that if an employee 5 minutes beforelunch time stopped his machine and asked a fellow workerto join the Union, such he would regard as solicitationduringworking hours and would treat it as a casemeritingdiscipline.GeneralForemanWilsonDorntestified that he granted permission in the department overwhich he had jurisdiction (Department 4240) for acollection to be taken up in the case of the death of anemployee's husband.He described the procedure thatmust be complied with as involving a request forpermission of the foreman who signs a form in the eventpermission is granted.He testified that aside fromsolicitation such as for the Red Cross and the UnitedFund no type of collection or solicitation of funds ispermitted on company property without permission. Hestated that "the only thing we have given permission for isa death in the family, the immediate family," and addedthat if an employee requested permission to take up acollection for someone's birthday he would deny therequest.JohannaKokoszka,who worked in Wing'sdepartment, testified that she took up the collection on the287occasion of the death of an employee's husband andreceived written permission to do so. She testified that sheconducted her solicitation during nonworking hours atlunch and before and after work and that she has nevertaken up any collections during working hours. AnitaHansen admitted that she had taken up collections at theManchester plant. She related that she worked on a benchwith three other girls and they talked among themselvesand "that's more or less where a collection, you know, isstarted "She admitted that she had taken up thecollections at lunch time and also "dust before leaving."On one occasion she asked the foreman if it was all rightfor her to take up a collection on the occasion of a death,but other than that she conducted such activity on herown and did not know whether the foreman was aware ofher activity.On cross-examination Hansen recalled thatthe prior Christmas there had been a collection made fora gift for her foreman. Foreman Kokoszka testified thaton rare occasions employees have come to him and askfor permission to take up a collection; he recalled oneoccasion when he had granted permission because therehad been a death in a family, but told employees that thesolicitation had to be conducted during nonworking hours.He acknowledged that employees normally give him aChristmas gift. He testified that he was unaware of anyruleprohibitingemployeesfromsolicitingduringnonworking hours such as lunch periods. He then,somewhat contradictorily, stated that the requests forpermissionweretoengage in solicitationduringnonworking hours and that he had never seen solicitationgoingon during nonworking hours without his permission.A notice relating to "solicitation and misuse of workingtime" dated March 26, 1968, and signed by the presidentof the Pratt-Whitney Division, stated in pertinent part asfollows.The attention of all employeesisagaincalled to thefollowing notice pertaining to gambling and solicitingon company premises. Recent violations of this rulemake it necessary to advise all employees that anyonewho violates this rule in the future, whether as agambler, solicitor, purchaser, or contributor, will besubject to severe disciplinarymeasures up to andincluding discharge.st***With the exception of company-approved charitablesolicitations of a plantwidenature,there shall be nosolicitation of money or any other type of solicitationduring working hours on company premises withoutspecificprior approval for each solicitation by theDepartmentManager concerned. Employees shouldunderstandthat the authorization by a DepartmentManagerdoesnotinanyway constitute theendorsementof the solicitation and that employees arecompletely free to participate or not as they see fit,whether thesolicitationisoccasioned by the marriage,illness, anniversaryor death of a fellow employee.With rare exceptions, it is intended that all suchsolicitationbe carriedon in non-work areas such ascafeterias and locker rooms during the employees' owntime.Itismandatory in everyinstancethat thesolicitationbe so carried out that it does not in any wayinterfere with the orderly and efficient operations of thesection involved or the employees working therein.Similar rules have been posted and were produced by thecompany going as far back as 1956. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Respondent'sEffortsto Channel Discipline Casesinto Grievance-Arbitration ProcedureAt all times here material the collective-bargainingagreement between the parties has provided as follows(Article IV, 1968 contract)There shall be no solicitation of employees for unionmembership or dues conducted upon the premises of thecompany during working hours by theunion, itsrepresentatives or by employees.The Respondent's rule book, "You and Your Company,"provides in Rule 5 that among the "strictly forbidden"practices are:Gambling, taking orders, selling tickets, or solicitingmoney or any other type of solicitation.Over the years the Respondent has posted noticesadmonishingagainstsolicitation activities. Thus, by noticedated March 26, 1968, employees were advised:With the exception of Company-approved charitablesolicitations of a plant-wide nature, there should be nosolicitation of money or any other type of solicitationduring working hours on Companypremiseswithout thespecific prior approval for each such solicitation ....Other plant bulletins deal solely with solicitation for unionmembership and emphasize that employees are expected"to adhere strictly" to the contractual provision andCompany rule set forth above.Following the suspension ofWing and Pegorer theRespondentwrote to Lodge 700 of the Union onSeptember 19, 1968, noting that no grievance had beenfiled regarding theirsuspensionand pointing out that thethen current contract obligated the parties to make "anearnest effort" to resolve differences through the grievanceprocedure,includingarbitrationifnecessary.TheRespondent requested the Union to state "whether in facta difference" existed concerning the suspensions and askedif the Union would comply with the Respondent's request"to resolve such differences by bargaining through theprocedures established by the contract- including, ifnecessary, arbitration." The Union replied under date ofOctober 1, refusing the Respondent's request,stating thatitwould shortly file unfair labor practices covering Wing'scase,and contendingthathis suspensionwas "no merecontract dispute" but rather was "part and parcel of theCompany's continuingprogram of unfair labor practices,designed to decimate, degrade, disparage and disable theUnion, to prevent it from functioning effectively asstatutorybargainingagent."'Unfair labor practicecharges were filed as to Wing and Ardenski, and theRegionalDirectorissuedacomplaint thereononDecember 30.In themeantime,the contract expired on November 30,1968, and negotiations for a newagreementhad beenentered into by the parties. During these negotiations theRespondent, on November 26, proposed an amendment tothe contractgrievanceprovisionwhich would allow theRespondent the right at the fourth step to filea grievanceconcerningthe dischargeor suspensionof an employee "inthe event that either an employee or the union filed acharge" with the Board "alleging thathis discharge orsuspensionwas a violation" of the Act, which "grievance"'Also by letterdated September 19 to Lodge1746, theRespondent madea similar inquiry regarding Ardenski's discharge and under date ofOctoberIreceived a substantially similar replycould be processed through arbitration, if necessary. TheUnion rejected this proposal.At the November 29negotiation session the Respondent proposed that such agrievance could be filed at the third step, explaining that itwas not dependent upon the employee or the Unionhaving first filed a charge with the Board, "simply toprovide a vehicle for the company to determine whether infact there is any dispute concerning" the discharge orsuspension "and if so, to resolve it by bargaining . . . or inarbitration." The Respondent made clear that its proposaldid not preclude the Union or the employee from filingcharges with the Board.InfinalnegotiationsonNovember 30 the Unionaccepted the Respondent's proposal, but then read aprepared statement stating that by entering into theagreement it "does not intend to waive, and has notwaived, any statutory rights" and contending that certainprovisions including the one allowing the Company "toprocess a grievance under the `just cause' provision,""violate our statutory rights" and were accepted "undercoercion" and the Union intended "to challenge theirlegality."On January 21, 1969, a week after having dischargedWiseman, the Respondent filed its "grievance concerningthe discharge" of Wiseman, placing the grievance at thethird step agenda for discussion at the Committee ofManagementmeetingscheduledforJanuary23,explainingthat it was Respondent's position that "Mr.Wiseman was discharged for just cause." At the third stepmeetingon January 23, the Union refused to discuss this"grievance"; its representative read a prepared statementthat, upon advice of counsel, "the Union considers thisdischarge a violation of statutory rights and an unfairlabor practice" and, accordingly, "refuse[d] to subject thisdischarge to the grievance procedure and will file anunfair labor practice charge with the Board "In the fourth step meeting held on January 31 theRespondentagainstated its position was that Wiseman"was discharged for just cause because he solicited forUnion membership during working hours on Companypremises." The Union's representative reiterated that theUnion considered the discharge a violation of statutoryrightsandhad filed unfair labor practice charges.Alludingtoanearlierindicationfromaunionrepresentative that the Union could provide witnesses whowould establish "that Wiseman had been threatened byother employees who said they were out to `get' him,"Respondent's representative urged that the Union wasunder obligation to inform the Company if they had anyinformation thatWiseman "was not guilty," and statedthat the Respondent would thereupon check into thesituation and take corrective action if that were indicated.Under date of February 4, 1969, the Respondent wrotethe Union on the Wiseman case, stating it was appealingthe case to arbitration and proposing that the matter beheard by Arbitrator I. Robert Feinberg, one of thearbitrators agreed upon in the contract. The Union repliedunder date of February 11, stating that in its view "theprovision of the contract for submission to arbitration ofspecified disputes . . . has no relevance or application tothis case."Accordingly, the Union declined to join indesignatingMr. Feinberg to hear the case.''The Union also alluded to a prior charge (I-CS-1429)filedby theRespondent stemming,apparently, from theWing and Ardenski cases,which the Regional Director dismissed The Union stated that it considered"your invocation of the grievance and arbitration provisions of the contractin this case an attempt to circumvent the decision of the Regional Director UNITED AIRCRAFT CORP.289D. Contentions and DiscussionTheGeneralCounselcogentlyarguesthattheRespondent disparately, "excessively," and "coercively"enforced its no-solicitation rule and contract provision asto each of the three alleged discriminatees. The Unionechoes this argument. In addition, the General Counselurges that the statutory rights of the employees must herebe vindicated by appropriate remedial action. On thisfacet, the Union underscores and elaborates on the legalpoints made by General Counsel, contending not only thatthis is not a proper case in which the Board should referthepartiestouseoftheirgrievance-arbitrationprocedures, but that to do so would be destructive ofwell-recognized statutory rights.Moreover, argues counselfor the Union, the Respondent, in urging that the allegeddiscrimination against the individuals here involved shouldhave been submitted to the grievance procedure prdvidedby the collective-bargaining agreement, is attempting toassert a right to have its statutory breaches settled outsidethe Board's exclusive jurisdiction and is seeking to invokeagainst the Union a waiver of access to the Board'sprocesses which plainly has, at best, been agreed to underprotest.Briefly stated, the Respondent contends that the"common law" of the shop, as interpreted and applied inarbitrationsover the years, clearly requires a strictconstruction of the "no-solicitation" rule and that theindividuals alleged to have been discriminated against infact did violate the rule or, at the least, were believed bythe Respondent, in good faith, to have done so.First to be considered is the evidence as to whether anyof the three alleged discriminatees in fact engaged inunionmembership solicitation on working time. Forpresent purposes I construe the term "working time" as"paid time," thus including all time from the beginning tothe end of a shift, exclusive of the 30-minute lunch period.Ido so in view of the fact that such a constructionappears to have been given the term by arbitrators whohave had occasion to interpret and apply the contractualprovision.' The record establishes that employees are notdisciplined for trips to the washroom, going to the waterfountain or the candy machine, stopping work a fewminutes before the lunch break or the end of the shift, orpausing briefly to engage in idle conversation. Time sospent is, however, regarded by the Respondent as workingtime. In its costing procedures an allowance of 10 percentismade for personal and shop practices - in other words,foractivitiesthatarenotwork-relatedorareunproductive. I am aware of decisions, such asOlinIndustries v.N.L.R.B.,10where the Board has, with courtapproval, held that free time, such as for lunch or restperiods, even though paid for, is properly to be regardedand treated as nonworking time, during which unionsolicitationactivitiesmay be undertaken. As the courtsaidinOlinIndustries,"theBoardhasproperlyapproached this problem of solicitation on companyproperty on the basis of the distinction between actualworking and nonworking time, rather than on the basis ofthe immaterial distinction between paid and unpaid time."However, in theinstantcase the term "working hours"inCase I-CB-1429,and defeat the statutory right and immunity thererecognized and vindicated.We cannot and will not acquiesce." TheRespondent did not appeal to the General Counsel.On February 20, 1969,the Respondent filed another charge(I-CB-1474) alleging that the Union'sactioninrefusingtohandletheWiseman case through thegrievance-arbitration procedure was a violation of the Union's obligationto bargain.The Regional Director refused to issue a complaint and on July15, 1969,the General Counsel affirmed such disposition of that case.appears to have been equated with "paid time."With respect toWing, it is clear that the incidentbetween himself and Pegorer occurred on working time.What is far from clear, however, is whether Wing engagedinanact of solicitation.When Pegorer came to Wing'swork station he displayed the cards,in his hand and said,"Here's yourunioncards,are they all right?"Wingglanced over his shoulder and saw that the dues deductioncard had not been signed at the bottom; he then said toPegorer that he was supposed to sign it. Wing shut off hismachine, testifying he did so for the purpose of explainingto Pegorer that they should not then be conversing aboutthe subject. Pegorer, however, apparently tookWing'sstatement that the card was supposed to be signed as adirection or suggestion to do so, and proceeded to sign.When Wing turned back to Pegorer, after shutting off hismachine, Pegorer was in the act of signing his name.Wing immediately said, "Don't sign now." At that pointForeman Bogdan came up, demanded the cards and tookthem.IcreditWing's testimony that he did not ask Pegorerto sign the card at the time Pegorer did and, to the extentthatPegorer'saccountwouldsuggestadifferentconclusion, do not accept it, since Pegorer was vague, haddifficultyrecallingwhat happened, and on occasioncontradictedhimself.Wing was fully aware of theno-solicitation rule and, on the previous Friday, hadrefrained from giving Pegorer cards which he had whenPegorer during work time indicated his desire to join theUnion.Wing also refrained from attempting to sign upPegorer when he gave him the cards 5 minutes before theend of the lunch period on Friday. In view of suchconduct, it does not appear reasonable that Wing would,inplainview of the foreman, request that Pegorercomplete the card. Rather, it seems more plausible thatWing intended to explain to Pegorer that they should notbe talking and attempted to stop Pegorer from signing. Iconclude thatWing did not violate the rule or contractprohibitionagainst solicitationon working time.In the case of Ardenski, we have on the one hand hisuncontradicted testimony that he signed up Gonye andWinchell at a lunch period on February 6 or 9, whileworking on a loan-out basis in their home department,and that he post-dated the cards to May 9. His testimonyisborne out by the entriesinhisdiary and is consistentwith the statements he gave the Union, the Board agent,and the plant investigators. On the other hand, the timecards for the three employees for the week endingFebruary 11 and May 12 indicate that Ardenski was notworking in department 979/V during the week of'Thusinanarbitrationawardrenderedin1953,involving theRespondent and Lodge1746,ArbitratorHorovitz held that an employeewas guilty of "conducting Union activities during working hours when hegave an employee a large [union]button to replace a small onewhich thelatteralready had" The incidentoccurredat the workingdesk of therecipientof the button. In a 1958 award,involving Respondent and Lodge1746-A (Southington,Connecticut),ArbitratorHorovitz held a grievantwas guilty of soliciting "during working hours" despitethe fact that theincident occurred"on a Friday afternoon approximately 15 minutes beforequitting time,when it is alleged that there were no tasks then available forfurther work."In a 1969 award involvingLodge 971 at theRespondent'sFlorida plant, Arbitrator Roberts rejectedthe Union's contention that inconstruing the term "working time" a distinction should be made betweenproductive and non-productive time and that the lattershould be excludedfrom the conceptof Company time.1'191 F 2d 613 (C. A.5), enfg.86 NLRB 203. See alsoMaremont Corp .Saco Lowell ShopsDivision,169 NLRB No 151, enfd.per curium405F.2d 175 (C.A4);Mid-WestMetallicProducts, Inc,121NLRB 1317,1351;SanfordFinishingCorp,175 NLRB No 60 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary11but was in his own department and had alunch hour differentfrom GonyeandWinchell;however,duringtheweek ofMay 12 the three were apparentlyworking in department979/V and punchedthe sametimeclock.The Respondent maintains IBM records andweekly timesheets showing in detail when and whereemployees are loaned out, and for what length of time;however,these were not produced nor does it appear thatthey wereno longer available.Had they been producedtheymight well have cleared up the seeming conflictbetween Ardenski's testimony and the contrary inferencesderived from the timecards.If thetimecards correctlyreflect theactual situation,then it would be necessary to conclude either thatArdenskisigned up Gonye and Winchell in February atsome time other than during the lunch period,or that hesignedthemupearlyinMay while working inDepartment979/V.However, if the latter were the casethen it would seem that the February entry in Ardenski'sdiaryhad been made at some time much later thanFebruaryin an attempt to buttress a fabrication. I had avery favorable impressionof Ardenskias a witness and Iam reluctant to attribute to him such a deliberate andelaborate attempt to perpetrate a falsehood.The accountsthe three employees gave the plant investigators agree tothe extent that the understanding was that the cards werenot to be turned in right away.If the card signing tookplace inMay,thenwe would have to attribute toArdenskian intent to deceive Gonye andWinchell. Theexplanation given by Ardenski for the delay appearsplausible enough and I very much doubt that he wouldhave inventedit.Certainlyhe consistently adhered to it inthe several statements he gave. Considering the entirerecord,testify,Iam persuaded that Ardenski's account should becredited.Iaccordingly conclude that he signed up Gonyeand Winchellon February6 during nonworking time.Wiseman's testimony that he did not engage in anysolicitationactivitiesduringworkinghourswascorroborated by several of his fellow employees. On theother hand, Mitchell testified that Wisemansolicited himmany times during working hours and also that heoverheardWiseman solicit employee Albert in the lockerroom. In some respects Mitchell's testimony is at variancewith the statement he gave the plant investigators. Thus inhis statement he alleged that he overheard Wiseman solicitDaisy Bisi, but on the stand he testified that Albert wasthe only employee he overheard Wisemansolicit. In herstatement to the investigators,Bisi,who was called as awitnessbut not questioned about any solicitation byWiseman, stated that she had not been solicited duringworking hours on company property. George Daisy alsofurnished a statement to the plant investigators in whichhe said he had not been solicited during working hoursand he had not heard or seen Wiseman engage in anysolicitation during working hours.Wiseman impressed me favorably as an honest andstraightforwardwitness.He had an exemplary workrecord,including a commendationfor punctuality. Two ofhisaccusers,Albert and Berube, were not called aswitnesses.Both of them had expressed annoyance atWiseman's work assignments and directions, Albert goingso far as to say he could get Wiseman fired. On balance, IbelieveWiseman as against Mitchell, who appeared to meto be prone to exaggerate and testify in conclusionaryterms. Accordingly, I find that Wiseman did not engage inunion membership solicitation during working hours.E. Concluding FindingsIhave found above that Wing, Ardenski and Wisemanwere not guilty as accused of soliciting union membershipduringworking hours. Each of them was a superiorworker, having advanced rapidly in earnings. None hadreceived any adverse criticism during the course of hisemployment. Each was an active union steward, known assuch bymanagement,and each had signed up a number ofemployees, a fact which also was known to management.The Respondent has previously been found, by the Boardand Trial Examiner Weil, to have engaged in variousunfair labor practices. Since they had committed noinfraction of the work rules and were considerably betterthan average employees, I infer and find, from the recordconsidered as a whole, that the discipline inflicted uponthem was based upon the Respondent's hostility to theiractive support of the Union. Accordingly, I find that bysuspendingDanielWing and dischargingTheodoreArdenski and Thomas Wiseman, the Respondent violatedSection 8(a)(3) and (1) of the Act.The complaint separately alleged that the interrogationof Ardenski on July 23 was violative of Section 8(a)(1).Considering Ardenski's testimony concerning this episode,Icannot conclude that the questioning by the securityinvestigators went beyond inquiring into the circumstancesunder which Ardenski signed up Gonye and Winchell. Ifind that the interrogation of Ardenski was not violativeof the Act.The complaint further alleged that Section 8(a)(1) wasviolatedwhen Foreman Bogdan confiscated employeePegorer'smembership card and dues deduction card,which Pegorer was in the process of turning over to Wing.Pegorer was on working time when he undertook to handthe cards to Wing, and such activity on working time wascontrary to the rules and the contract provision. Perhapsthe foreman should have told Pegorer to put the cardsaway, rather than take them. However, I do not regardhis action as interfering with protected activity or coerciveinnature.Ishallrecommendthat thisallegationbedismissed.Finally, the complaint alleged that the Respondent"discriminatorily,coercivelyand excessively" enforcedand administered its rule and contract provision barringunion solicitation during working hours. It is clear fromthe record that a variety of solicitations for objects notconnected with the Union took place on working timewithout supervisory interference, whereas solicitation forthe Union on working time was strictly curbed. Were thatall that is necessary to be considered, it would seem plainthat the Respondent's no-solicitation rule was maintainedand enforced in a discriminatory manner.Stoddard-QuirkManufacturing Co.,138NLRB 615. Here, however, wehave the added circumstance that the Union and theRespondent have agreed to a contract provision barringsolicitationof union membership or conducting unionbusiness on working time. That provision cannot beignored.However, the General Counsel and the Union arguethat the rule is invalid because union-connected activitiesduringworkingtimearerestrictedwhereasnonunion-orientedactivitiesarepermitted.Thus theUnion urges that the Respondent's equation of "workingtime" with "paid time" is simply a flagrant rejection ofthe law; and it further contends that the disparity in thetreatment of solicitations other than for the Union andunion solicitation makes the rule invalid,as "an employercannot permit solicitations of the kind proved here, but UNITED AIRCRAFT CORP.prohibit and punish union solicitation." Additionally, theUnion urges that the Respondent is foreclosed fromarguing that the Union contractually waived the right ofemployees to engagein unionsolicitation on nonworkingor free time by reason of the further provision in theagreementguaranteeingthatthereshallbenodiscriminationbecause employees "engageinactivitieswhich are protected" by the Act.As stated earlier, the concept that "working time" isthe equivalent of "paid time" appears to have beenestablished as the "common law" of the shop, both by theRespondent's action and by arbitration decisions. Despitethe long-continuing practice in the Respondent's plants oftoleratingor permitting nonunion-oriented solicitationsduringworking time, the parties have several timesexecutedcontractsbarringsolicitationofunionmembership during working time. I do not perceive thatthis concession or waiver constitutes an "interference withthe employees' statutory rights . . . so great as to overrideany legitimate reasons for upholding the waiver, or wouldunduly hamper the employees in exercising their basicrights under the Act."JAM Lodge 743 v. United AircraftCorp.,337 F.2d 5, 9 (C.A. 2), cert. denied 380 U.S. 908.The Union has agreed that union solicitation is to betreateddifferently from other types of solicitations. Icannot say, in the circumstances of thiscase,that it lackscapacity to make such an agreement.As to the contention that the no-solicitation rule andcontractprovisionwere"coercivelyand excessively"enforced, I am persuaded that the General Counsel hasnot established this to be the fact. The investigations,judging from the reports prepared by the investigators andthe testimony of those employees interviewed, do notappear to me to have exceededlegitimatebounds or tohave illegally encroached upon employee rights.For the foregoing reasons, I find that the RespondenthasnotviolatedtheAct in the enforcement andadministration of the rule and contract provision barringunion solicitation during working hours, and accordingly Ishall recommend that this allegation of the complaint bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connectionwiththeoperationsof theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(3) and (1)of the Act, I shall recommend that the Respondent ceaseand desist therefrom and take certain affirmative action inorder to effectuate the policies of the Act.Since I have found that the Respondent discriminatorilysuspendedDanielWingandterminatedTheodoreArdenski and Thomas Wiseman, I shall recommend thattheRespondent offer each of them immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make them whole for any loss of291earnings they may have suffered from the dates of thediscriminatory suspension and termination to the date oftheRespondent's offer of reinstatement. The backpayshallbecomputed in accordance with the formulaapproved in F.W.Woolworth Company,90 NLRB 289,with interest at the rate of 6 percent per annum, asprovided inIsisPlumbing & Heating Co.,138NLRB716. 1 shall also recommend that the Respondent preserveand upon request, make available to the Board, payrolland other records to facilitate the computation of backpaydue.As the unfair labor practices committed by theRespondent are of a character striking at the root ofemployee rights safeguarded by the Act, I shallrecommend that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.UnitedAircraftCorporation (Pratt& WhitneyDivision) is an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.2.Lodge 1746 and Canel Lodge 700, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.3.The Respondent violated Section 8(a)(3) and (1) ofthe Act by suspending Daniel Wing on September 3, 1968,and by discharging Theodore Ardenski on August 24,1968, and Thomas Wiseman on January 14, 19694.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce,within themeaning ofSection 2(6) and (7) of the Act.5.Inother respects alleged in the complaint theRespondent has not violated the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that the Respondent, United AircraftCorporation (Pratt& Whitney Division),Hartford,Connecticut,and its agents, officers, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfofLodge 1746 and Canel Lodge 700, InternationalAssociation of AerospaceWorkers,AFL-CIO, or anyother labor organization, by discriminatorily suspendingordischargingany of its employees or otherwisediscriminating in regard to their hire or tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form labor organizations, to join orassist the above-mentioned Unions or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer to Daniel Wing, Theodore Ardenski, andThomas Wiseman immediate and full reinstatement to 292DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them whole in the manner set forth above inthesection entitled"The Remedy" for any loss ofearnings suffered by reason of the discrimination againstthem.(b) Notify the said employees if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords necessary and pertinent to compute the amount ofbackpay due.(d) Post at its places of business in Middletown, EastHartford andManchester,Connecticut, copies of theattachednoticemarked "Appendix."" Copies of saidnotice,on forms to be provided by the Regional DirectorforRegion 1, after being duly signed by an authorizedrepresentativeoftheRespondent,shallbepostedimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter,inconspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 1, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.':"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of The United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 1,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:This notice is posted pursuant to a RecommendedOrder of the Trial Examiner, issued after a trial in whichboth sides had the opportunity to present evidence. TheTrial Examiner found that we violated the National LaborRelations Act and has ordered us to inform our employeesof their rights.The Actgives all employees these rights:To organize themselves;To form, join, or help unions;To bargain as a group through a representative oftheir own choosing;To act together for collectivebargainingor othermutual aid or protection; andTo refuse to do any and all of these things.We assure all of our employees that:WE WILL NOT do anything that interferes with theserights.WE WILL NOT suspend or discharge employeesbecausetheyselectedtheUnionastheircollective-bargaining representative or acted on itsbehalf.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights under the Act.WE WILL offer Daniel Wing, Theodore Ardenski,and Thomas Wiseman immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority and other rights andprivileges.WE WILL make whole Daniel Wing, TheodoreArdenski,andThomasWiseman for any loss ofearnings they may have suffered by reason of theirdiscriminatory suspension and discharge.WE WILL notify the said employees if presentlyserving intheArmed Forces of the United States oftheir right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversalMilitaryTrainingandServieAct,asamended, after discharge from the Armed Forces.DatedByUNITED AIRCRAFTCORPORATION (PRATT &WHITNEYDIVISION)(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy FederalBuilding,Cambridge & NewSudburyStreets,Boston,'Massachusetts,Telephone617-223-3353.